Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 14, 2022 has been entered. Claims 1, 3-5, 7-13, 16-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 20 is directed to a method, whereas claim 3, from which claim 20 depends, is directed to a device (vehicle). Further, the limitations of claim 20 are substantial duplicates of those of claim 3. It seems that claim 20 should depend from claim 13, but erroneously depends from claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130278407A1 to Rothschild in view of US20180201122A1 to Dudar (hereinafter, Dudar ‘122).
Regarding claim 1, Rothschild discloses: a vehicle comprising: a fuel tank including a fuel sensor {Rothschild, paragraph [0017]: the sending unit 110 can include an optical sensor that measures the level of fuel 102 contained in the fuel tank 104}; one or more external vehicle displays {Rothschild, paragraph [0022]: the display unit 126 can be external with respect to the vehicle}.
 Rothschild does not explicitly teach: a communication system configured for vehicle to infrastructure (V2I) communication. Dudar ‘122 remedies this and discloses in paragraph [0023]: the transceiver 160 may communicate with a transportation infrastructure, e.g. the autonomous fuel station pump 32 etc., such as by using known vehicle-to-infrastructure (V2I) techniques. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the V2I communication feature of Dudar ‘122 with the described invention of Rothschild in order for a vehicle to interact with an infrastructure including a fuel station thereby extending base for fuel-filling control.
Rothchild further discloses: a processor configured to: determine a current fuel level of the fuel tank: determine a cost to fill the fuel tank {Rothchild, paragraphs [0048], [0050]: a method 500 of indicating a cost to fill a fuel tank of a vehicle includes step 502, in which a signal indicating fuel level is received, and step 504, in which based on the level of fuel contained in the fuel tank, via a processor, a quantity of fuel required to fill the fuel tank can be determined; at step 508, based on the quantity of fuel required to fill the fuel tank and the fuel data, the cost to fill the fuel tank can be determined}: determine that a vehicle ignition is turned off and a fuel filler of the fuel tank is open; and cause, triggered by the vehicle ignition being off and the fuel filter being open, the one or more external vehicle displays to begin to display the current fuel level and the cost to fill the fuel tank {Rothchild, paragraphs [0024], [0025], [0033], [0028], [0050]: the present invention can provide power to the display unit 126 while 
Rothschild does not explicitly disclose: wherein the current fuel level and the cost to fill the fuel tank is updated in real time based on a geographic location of the vehicle while the fuel tank is being filled.
Rothschild teaches relevant technologies: paragraph [0032]:  the cost to fill the tank can be continually [in real time] updated as fuel is added [while the fuel tank is being filled] to the fuel tank 104 to reflect the changing level of fuel 102 in the fuel tank 104. Accordingly, when the cost reaches “$0.00,” a person filling the fuel tank 104 can be assured that the fuel tank 104 is filled. / paragraph [0033]: the display unit 126 can indicate the present level of fuel 102 in the fuel tank 104 / paragraph [0037]: the fuel data receiver 123 can be configured to can access data from one or more websites pertaining to geographic locations of multiple fueling stations and prices for fuel offered by those fueling stations, as well as other data related to the fueling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel data receiver 123 of Rothschild to obtain data based on a geographic location of the vehicle in order to utilize the data for the display. 
Rothschild in view of Dudar ‘122 teaches: determine the current fuel level of the fuel tank based on fueling data received via V2I communication {Rothschild, paragraph [0013]: a fuel level monitoring system can be incorporated into a vehicle; the fueling station can wirelessly communicate data, such as fuel prices or other data related to the fuel to the vehicle, in which case vehicle can include a transceiver or receiver to receive such communication / Dudar ‘122, paragraph [0023]}.  
Applicant argued that Dudar '122 remains silent as to using V2I communication to receive fueling data from a fuel pump, thus enabling accurate calculation of a current fuel tank level. Dudar '122 thus fails to teach or suggest at least a processor configured to "determine the current fuel level of the fuel tank based on fueling data received via V2I communication.
It is noted that Rothchild teaches a processor configured to: determine a current fuel level of the fuel tank: determine a cost to fill the fuel tank {Rothchild, paragraphs [0048], [0050]} and Dudar '122 teaches in paragraph [0023]: the transceiver 160 may communicate with a transportation infrastructure, e.g. the autonomous fuel station pump 32 etc., such as by using known vehicle-to-infrastructure (V2I) techniques.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the V2I communication feature of Dudar ‘122 with 
	Similar reasoning applies to claim 13.
Regarding claim 7, which depends from claim 1, Rothschild further teaches: wherein the vehicle further comprises one or more exterior facing cameras configured to capture one or more images of a display of a fuel pump, and wherein the processor is further configured to perform image recognition and analysis on the one or more images to determine the current fuel level of the fuel tank {Rothschild, paragraphs [0022], [0034], [0013], [0018], [0030]: the display unit 126, which includes an optical sensor [camera], is provided on a fuel door or attached to an external surface of the vehicle; fueling station posts alphanumeric characters corresponding to the fuel data and the vehicle includes an alphanumeric character reader [configured to capture one or more images of a display of a fuel pump] that optically detects [to perform image recognition and analysis on the one or more images] the alphanumeric characters; the sending unit 110 communicates the fuel level signal 120 to a processing system 122; the processing system 122 can, based on the present fuel level indicated by the sending unit 110, determine the amount, or quantity, of fuel 102 contained in the fuel tank 104 [fuel level]. That is, Rothschild discloses that the processing system 122 determines the current fuel level based on image by the camera.}
Applicant argued that Roschild’s alphanumeric character reader is not analogous to Applicant's claimed image recognition and analysis features, which enable the detection of the amount of fuel that is added to the fuel tank.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical sensor and the alphanumeric character reader of Rothschild with the described invention of the modified Rothchild in order to determine current fuel level.
Similar reasoning applies to claim 16.
Regarding claim 8, which depends from claim 1, Rothschild further discloses: the processor is further configured to: determine a geographic location of the vehicle; and determine the cost to fill the fuel tank based on the geographic location {paragraph [0037]: the fuel data receiver 123 can access data from websites pertaining to geographic locations and prices for fuel}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fuel data receiver of Rothschild with the described invention of the modified Rothchild in order to receive data related to geographic location. 
Similar reasoning applies to claim 17.
Claim 9, which depends from claim 1, Rothschild in view of Dudar ‘122 teaches: the processor is further configured to determine the cost to fill the fuel tank based on price data received via V2I communication {Rothschild, paragraph [0013]: a fuel level monitoring system can be incorporated into a vehicle to indicate the cost to fill the vehicle's fuel tank.; the fueling 
Applicant argued that Dudar '122 thus fails to teach or suggest at least "wherein the processor is further configured to determine the cost to fill the fuel tank based on price data received via V2I communication."
It is noted that Rothchild teaches a processor configured to: determine a current fuel level of the fuel tank: determine a cost to fill the fuel tank {Rothchild, paragraphs [0048], [0050]} and Dudar '122 teaches in paragraph [0023]: the transceiver 160 may communicate with a transportation infrastructure, e.g. the autonomous fuel station pump 32 etc., such as by using known vehicle-to-infrastructure (V2I) techniques.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the V2I communication feature of Dudar ‘122 with the described invention of the modified Rothschild in order for a vehicle to interact with an infrastructure including a fuel station thereby extending base for fuel-filling control.
Similar reasoning applies to claim 18.
Regarding claim 10, which depends from claim 1, Rothschild further discloses: wherein the vehicle further comprises one or more exterior facing cameras configured to capture one or more images of a gas station sign, and wherein the processor is further configured to perform image recognition and analysis on the one or more images to determine the cost to fill the fuel tank {paragraphs [0022], [0034], [0030], [0050]: the display unit 126, which includes an optical sensor [camera], is provided on a fuel door or attached to an external surface of the 
Applicant argued that Roschild’s alphanumeric character reader is not analogous to Applicant's claimed image recognition and analysis features, which enable the detection of the amount of fuel that is added to the fuel tank.
It is noted that Roschild teaches an alphanumeric character reader that optically detects the alphanumeric characters. It is within the knowledge of the art that optical detection requires image recognition and analysis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical sensor and the alphanumeric character reader of Rothschild with the described invention of the modified Rothchild in order to determine the cost to fill the fuel tank.
Similar reasoning applies to claim 19.
Regarding claim 11, which depends from claim 1, Rothschild further discloses:
the vehicle further comprises the communication system configured for communication with a remote computing device {paragraph [0020]: the fuel data receiver 123 is a web-enabled that retrieves the fuel data from the website [remote computing device]}, 
wherein the processor is further configured to determine the cost to fill the fuel tank based on price data received from the remote computing device {paragraphs [0020], [0030]: the fuel data receiver 123 is integrated into the processing system 122 [processor]; the processing system 122 determines the cost to fill the fuel tank 104}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fuel data receiver of Rothschild with the described invention of the modified Rothchild in order to receive data from the website.
Regarding claim 12, which depends from claim 1, Rothschild further discloses:
the processor is further configured to transmit the current fuel level and the cost to fill the fuel tank to a remote computing device {paragraphs [0020] [0030]: a smart phone [remote computing device] is communicatively linked [transmit] to the processing system 122; the processing system 122 determines the amount [level] of fuel 102 contained in the fuel tank 104 and cost to fill the fuel tank 104}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processing system of Rothschild with the described invention of the modified Rothchild in order to transfer data to a remote computing device.
Claims 3, 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of Dudar ‘122 and in further view of US 20180072556 A1 to Dudar et al. (hereinafter, Dudar ‘556).
Regarding claim 3, which depends from claim 1, Rothschild further discloses: wherein the processor is further configured to: receive a target fuel tank input amount, wherein combination of (i) a fuel amount corresponding to the target fuel tank input amount and (ii) a starting fuel level is less than a full fuel level; determine a target end fuel level based on the target fuel tank input amount {Rothschild ,paragraph [0048]: In a method 500 of indicating a cost to fill a fuel tank of a vehicle, at step 502, a signal indicating a level fuel contained in the fuel tank of a vehicle can be received from a fuel level sending unit. At step 504, based on the level of fuel contained in the fuel tank, via a processor, a quantity of fuel [target end fuel level] required to fill the fuel tank [target fuel tank input amount] can be determined. It is in the knowledge available to one of ordinary skill in the art that either target amount or current fuel level cannot be more than a full fuel level}. 
Rothschild does not disclose the limitation of automatically stopping an in-progress fueling operation responsive to determining that the current fuel level matches the target end fuel level by transmitting an instruction or indication to a fuel pump. Dudar ‘556 remedies this and discloses in paragraph [0181]: a method comprises stopping the delivery of fuel to the fuel system in response to the determination the fuel system has been filled to a predetermined level. Further, Dudar ‘122 teaches in paragraph [0023]: the transceiver 160 may communicate with the autonomous fuel station pump 32 etc.

It is noted that the claimed invention is taught by combination of Rothschild, Dudar ‘122 and Dudar ‘556 as explained above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic fueling stop feature of Dudar ‘556 with the described invention of Rothschild in view of Dudar ‘122 in order to automatically control fueling precisely to a desired amount.
Regarding claim 4, which depends from claim 3, Rothschild further discloses: the target fuel tank input amount comprises one or more of a target amount of money, a target quantity of fuel to add, and the target end fuel level {Rothschild, [abstract]:  indicating a cost to fill a fuel tank of a vehicle. A signal indicating a level fuel contained in the fuel tank of the vehicle can be received from a fuel sending unit. Based on the level of fuel contained in the fuel tank, a quantity of fuel required to fill the fuel tank can be determined. Fuel data can be received. Based on the quantity of fuel required to fill the fuel tank and the fuel data, a cost to fill the fuel tank can be received}. 

Regarding claim 20, which depends from claim 3, Rothschild in view of Dudar ‘122 and Dudar ‘556 teaches: receiving a target fuel tank input amount, wherein combination of (i) a fuel amount corresponding to the target fuel tank input amount and (ii) a starting fuel level is less than a full fuel level; determining a target end fuel level based on the target fuel tank input amount; and automatically stopping an in-progress fueling operation responsive to determining that the current fuel level matches the target end fuel level by transmitting an instruction or indication to a fuel pump {Rothschild, paragraph [0048] / Dudar ‘556, paragraph [0181] / Dudar ‘122, paragraph [0023]}.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic fueling stop feature of Dudar ‘556 with the described invention of Rothschild in view of Dudar ‘122 in order to automatically control fueling precisely to a desired amount.
Claim 5, which depends from claim 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of Dudar ‘122 and Dudar ‘556, as applied to claim 3 above, and further in view of US 7000654 B1 to Rossi, which was cited by applicant.
Rothschild in view of Dudar ‘556 does not teach the additionally recited limitations of claim 5. Rossi remedies this and discloses: the processor is further configured to (i) flash one or more vehicle lights or (ii) emit a sound using a vehicle horn responsive to determining that the current fuel level matches the target end fuel level {Rossi, [abstract]: a fuel tank indicator may be the CPU operation of a vehicle member such as the honking of the horn, flashing of the lights}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio and visual indicating feature of Rossi with the described invention of the modified Rothschild in order to provide notice that can be sensed by the driver.

Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. In response to applicant’s argument that the amended claims are not obvious over the prior art, reasonings are supplemented in 103 rejections for the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661